Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The disclosure is objected to because of the following informalities: In the first paragraph on page 1 of the specification (Cross-Reference to Related Application), the phrase –now U.S. Patent no. 11,150,193—should be inserted after the phrase “U.S. Patent Application No. 16/275,233, filed on February 13, 2019” so as to update the status of this parent application.  
Appropriate correction is required.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of claim 1, the phrase “a coloring reagent” is indefinite since it is not clear whether this means the reagent itself has a color or whether the reagent causes a color to be formed when a certain chemical reaction occurs.  See this same problem on line 3 of claim 9. 
On line 2 of claim 4, there is a typographical error in the phrase “the the refractive index adjuster”. On line 3 of claim 4, the phrase “the Formula (1)” lacks antecedent basis. 
Claim 10 is indefinite since the amount of the refractive index adjuster is recited in relation to a component (i.e. extra-red blood cell fluid) which is not a part of the chip or the reaction portion on the chip. The chip is not positively recited as being disposed in a blood sample or extra-red blood cell fluid. Therefore, the recitation of the amount of the refractive index adjuster in relation to an extra-red blood cell fluid is confusing. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7 and 12-17 of copending Application No. 17/412,995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition/reagent comprising a coloring agent (the claims of copending Application No. 17/412,995 recite a “chromogenic indicator” in the composition, which is a coloring agent,), an oxidoreductase (the claims of copending Application No. 17/412,995 recite glucose dehydrogenase in the composition, which is an oxidoreductase,), and a benzenesulfonic acid compound or salt thereof which inherently serves as a refractive index adjuster in a blood sample (the claims of copending Application No. 17/412,995 recite a disodium 1,3-benzene disulfonate salt in the composition). Both sets of claims also recite that the coloring reagent/chromogenic indicator is a tetrazolium salt. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 10-11, 13 and 15 of copending Application No. 16/988,345 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition/reagent and a chip comprising a reaction portion containing the composition/reagent, wherein the composition/reagent comprises a coloring agent, an oxidoreductase, and a refractive index adjuster (the claims of copending Application No. 16/988,345 recite a light scattering component comprising an aromatic hydrocarbon having at least one sulfonic acid group in the composition, which is inherently a refractive index adjuster). Both sets of claims also recite that the coloring reagent/chromogenic indicator is a tetrazolium salt. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 10 and 20 of copending Application No. 16/717,383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a chip comprising a reaction portion containing a composition/reagent, wherein the composition/reagent comprises a coloring agent (the claims of copending Application No. 16/717,383 recite a “chromogenic indicator”, which is a coloring agent, in the composition), an oxidoreductase (the claims of copending Application No. 16/717,383 recite glucose dehydrogenase or glucose oxidase, which are oxidoreductases, in the composition), and a refractive index adjuster (the claims of copending Application No. 16/717,383 recite an aromatic hydrocarbon having at least one sulfonic acid group in the composition, which is inherently a refractive index adjuster). Both sets of claims also recite that the coloring reagent/chromogenic indicator is a tetrazolium salt.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 8 of U.S. Patent No. 10,648,015. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition/reagent and a chip comprising a reaction portion containing the composition/reagent, wherein the composition/reagent comprises a coloring agent (the claims of  U.S. Patent No. 10,648,015 recite a “chromogenic indicator” in the composition, which is a coloring agent), an oxidoreductase (the claims of U.S. Patent No. 10,648,015 recite an enzyme having glucose as a substrate in the composition, which is an oxidoreductase), and a refractive index adjuster (the claims of U.S. Patent No. 10,648,015 recite disodium 1,3-benzene disulfonate in the composition, which is inherently a refractive index adjuster). Both sets of claims also recite that the coloring reagent/chromogenic indicator is a tetrazolium salt.
Claims 1, 3, 5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 7 of U.S. Patent No. 11,130,982. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition/reagent comprising a coloring agent (the claims of  U.S. Patent No. 11,130,982 recite a “chromogenic indicator” in the composition, which is a coloring agent), an oxidoreductase (the claims of  U.S. Patent No. 11,130,982 recite glucose dehydrogenase, which is an oxidoreductase), and a refractive index adjuster (the claims of U.S. Patent No. 11,130,982 recite disodium 1,3-benzene disulfonate in the composition, which is inherently a refractive index adjuster). Both sets of claims also recite that the coloring reagent/chromogenic indicator is a tetrazolium salt.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al (US 10,648,015).
Sato et al teach of a composition/reagent and a chip comprising a reaction portion containing the composition/reagent, wherein the composition/reagent comprises a coloring agent, an oxidoreductase, and a refractive index adjuster (claims 1, 9). The coloring agent in the composition is a chromogenic indicator comprising a tetrazolium salt (claim 3). The oxidoreductase in the composition taught by Sato et al comprises an enzyme such as glucose dehydrogenase or glucose oxidase. The refractive index adjuster in the composition taught by Sato et al is a benzenesulfonic acid salt, which can be sodium benzene sulfonate or disodium 1,3-benzene disulfonate (claim 5). These compounds are the same type as used in the instant invention as the refractive index adjuster in the composition, and thus, would perform equivalently as a refractive index adjuster in a blood sample. Sato et al teach that the composition and chip are used to determine glucose in a blood sample (claim 8). See lines 39-63 in column 1, lines 1-33 in column 2, lines 7-27 in column 3, lines 49-54 in column 4, lines 46-59 in column 5, lines 49-58 in column  6, and the claims in Sato et al.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim(s) 1, 3, 5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al (US 11,130,982).
Sato et al teach of a composition/reagent and a chip comprising a reaction portion containing the composition/reagent, wherein the composition/reagent comprises a coloring agent, an oxidoreductase, and a refractive index adjuster (claims 1, 9). The coloring agent in the composition is a chromogenic indicator comprising a tetrazolium salt (claim 3). The oxidoreductase in the composition taught by Sato et al comprises an enzyme such as glucose dehydrogenase or glucose oxidase. The refractive index adjuster in the composition taught by Sato et al is a benzenesulfonic acid salt, which can be sodium benzene sulfonate or disodium 1,3-benzene disulfonate (claim 5). These compounds are the same type as used in the instant invention as the refractive index adjuster in the composition, and thus, would perform equivalently as a refractive index adjuster in a blood sample. Sato et al teach that the composition and chip are used to determine glucose in a blood sample (claim 8). See lines 39-63 in column 1, lines 1-33 in column 2, lines 7-30 in column 3, lines 4-16 in column 5, lines 1-40 in in column 6, lines 1-13 in column 7, and the claims in Sato et al.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim(s) 1, 3, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai et al (US 2004/0063213, submitted in the IDS filed on June 1, 2021).
Hirai et al teach of a composition for determining an analyte such as glucose in a blood sample. The composition comprises a tetrazolium salt which inherently acts as a coloring agent (claim 3), a surfactant which reduces an effect of a reducing substance in the sample, and an oxidoreductase enzyme which causes a redox reaction with the analyte (claim 1). Hirai et al teach that the surfactant in the composition can be a benzenesulfonic acid compound or salt thereof (claim 5) such as laurylbenzenesulfonic acid sodium salt or 2,4-dimethylbenzene sulfonic acid sodium salt. Since this type of surfactant included in the composition taught by Hirai et al is the same type as one of the refractive index adjusters included in the composition of the instant invention, the benzenesulfonic acid compound surfactants in the composition taught by Hirai et al would also inherently act as a refractive index adjuster in a blood sample. Hirai et al teach that the composition is used to detect an analyte such as glucose or cholesterol in a blood sample (claim 8). See paragraphs 0010, 0013-0014, 0021, 0024, 0031-0043, 0055, 005900061, 0063, 0128-0131 and 0152, and the claims in Hirai et al.
Claim(s) 1, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 4,734,360, submitted in the IDS filed on June 1, 2021).
Phillips teaches of a composition and a chip/test strip comprising a reaction portion/test pad containing the composition (claims 1, 9). The composition is intended to determine ethanol (i.e. an analyte) in a sample. The composition described in Example 1 of Phillips comprises a coloring reagent comprising dimethylaminobenzoic acid (DMAB), an oxidoreductase comprising alcohol oxidase, and a disaccharide (i.e. sucrose) (claim 1). Since the sucrose disaccharide in the composition taught by Phillips is the same type as one of the refractive index adjusters included in the composition of the instant invention, the disaccharide in the composition taught by Phillips would also inherently act as a refractive index adjuster in a blood sample (claims 1 and 6). See Figure s 1-4, lines 28-42 in column 2, lines 12-56 in column 3, lines 14-68 in column 10, and lines 1-9 in column 11 of Phillips. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over both references to Sato et al (US 10,648,015 and US 11,130,982). For a teaching of both references to Sato et al, see previous paragraphs in this Office action.
Sato et al fail to teach of the specific limitations recited in claims 2, 7 and 10. However, with regards to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that a molar absorbance coefficient of the benzenesulfonic acid compound or a salt thereof in an absorption peak wavelength of the coloring reagent (i.e. the tetrazolium compound) in the composition taught by both references to Sato et al would be 200 L/(mol.cm) or less since the benzenesulfonic acid compound or a salt thereof in the composition taught by Sato et al is one of the same types of refractive index adjusters used in the instant invention and the tetrazolium compound in the composition taught by Sato et al is the same type of coloring reagent used in the instant invention, thus inherently resulting in the same property as recited in claim 2. 
With regards to claims 7 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same amounts of the refractive index adjuster with regards to an amount of the coloring reagent in the composition taught by both references to Sato et al or with regards to an amount of extra-red blood cell fluid since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable such as amounts of components in a composition using routine experimentation, and one of ordinary skill in the art would suitably select the amounts of the components in the composition taught by both references to Sato et al depending on the purpose and intended use of the composition. 
Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al (US 2004/0063213). For a teaching of Hirai et al, see previous paragraphs in this Office action.
Hirai et al fail to teach of the specific limitations recited in claims 2 and 7. However, with regards to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that a molar absorbance coefficient of the disaccharide (i.e. sucrose) in an absorption peak wavelength of the coloring reagent (i.e. the tetrazolium compound) in the composition taught by Hirai et al would be 200 L/(mol.cm) or less since the benzenesulfonic acid compound or a salt thereof in the composition taught by Hirai et al is one of the same types of refractive index adjusters used in the instant invention and the tetrazolium compound in the composition taught by Hirai et al is the same type of coloring reagent used in the instant invention, thus inherently resulting in the same property as recited in claim 2. 
With regards to claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same amounts of the refractive index adjuster with regards to an amount of the coloring reagent in the composition taught by Hirai et al since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable such as amounts of components in a composition using routine experimentation, and one of ordinary skill in the art would suitably select the amounts of the components in the composition taught by Hirai et al depending on the purpose and intended use of the composition. 
Claim(s) 2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 4,734,360). For a teaching of Phillips, see previous paragraphs in this Office action.
Phillips fails to teach of the specific limitations recited in claims 2, 7 and 10. However, with regards to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that a molar absorbance coefficient of the disaccharide (i.e. sucrose) in an absorption peak wavelength of the coloring reagent (i.e. the dimethylaminobenzoic acid (DMAB)) in the composition taught by Phillips would be 200 L/(mol.cm) or less since the disaccharide (i.e. sucrose)  in the composition taught by Phillips is one of the same types of refractive index adjusters used in the instant invention in conjunction with a coloring reagent, thus inherently resulting in the same property as recited in claim 2. 
With regards to claims 7 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same amounts of the refractive index adjuster with regards to an amount of the coloring reagent in the composition taught by Phillips or with regards to an amount of extra-red blood cell fluid since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable such as amounts of components in a composition using routine experimentation, and one of ordinary skill in the art would suitably select the amounts of the components in the composition taught by Phillips depending on the purpose and intended use of the composition. 
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since none of the prior art of record teaches or fairly suggests a composition for detecting an analyte in a blood sample comprising a coloring reagent, an oxidoreductase, and a refractive index adjuster, wherein the refractive index adjuster comprises one of the compounds represented by Formula I recited in claim 4. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Watzele et al (US 2007/0154975) who teach of a composition comprising a coloring reagent and a refractive index adjuster for measuring enzyme activities; and Moriuchi et al (US 11,150,193) which corresponds to the parent application of this application. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 21, 2022